Case: 14-13865   Date Filed: 12/03/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13865
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00130-CEH-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


ANDRE COLLINS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 3, 2015)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-13865     Date Filed: 12/03/2015     Page: 2 of 3


      Andre Collins appeals his sentence of 151 months of imprisonment

following his plea of guilty to distributing crack cocaine. 21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii). Collins challenged, for the first time on appeal, his classification as a

career offender, see United States Sentencing Guidelines Manual § 4B1.1 (Nov.

2013), on the ground that his prior conviction for resisting an officer with violence,

Fla. Stat. § 843.01, did not qualify as a crime of violence under the residual clause.

At our direction, the parties have filed supplemental letter briefs addressing what,

if any, effect Johnson v. United States, 576 U.S. __, 135 S. Ct. 2551 (2015), has on

this appeal. Because Collins now concedes that there is no reversible error, we

affirm.

      Collins acknowledges that the district court did not err, much less plainly

err, by sentencing him as a career offender. In his supplemental brief, Collins

concedes that his challenge to the use of his prior conviction as a predicate offense

is foreclosed by our decision in United States v. Hill, 799 F.3d 1318 (11th Cir.

2015), where we “held that a prior conviction for resisting an officer with violence

categorically qualifies as a violent felony” under the elements clause of the career

offender guideline. Id. at 1322–23. In the alternative, Collins also concedes that

any argument that the residual clause of the career offender guideline is void for

vagueness is foreclosed by our recent decision in United States v. Matchett, 802

F.3d 1185 (11th Cir. 2015). As we explained in Matchett, “[b]ecause there is no


                                            2
              Case: 14-13865     Date Filed: 12/03/2015    Page: 3 of 3


constitutional right to sentencing guidelines—or, more generally, to a less

discretionary application of sentences than that permitted prior to the Guidelines—

the limitations the Guidelines place on a judge’s discretion cannot violate a

defendant’s right to due process by reason of being vague.” Id. at 1194–95

(quoting United States v. Wivell, 893 F.2d 156, 160 (8th Cir. 1990)). Collins

disagrees with our precedents, but “[u]nder the prior precedent rule, we are bound

to follow a prior binding precedent unless and until it is overruled by this court en

banc or by the Supreme Court,” United States v. Martinez, 606 F.3d 1303, 1305

(11th Cir. 2010) (quoting United States v. Vega–Castillo, 540 F.3d 1235, 1236

(11th Cir. 2008)).

      We AFFIRM Collins’s sentence.




                                          3